Citation Nr: 1022229	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  06-15 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel







INTRODUCTION

The Veteran had active service from August 1994 to December 
1994 and from February 2003 to December 2003 with additional 
time spent in the United States Army Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Milwaukee, Wisconsin Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

A transcript from the Veteran's August 2005 informal hearing 
before the RO has been associated with the claims file.  

By a decision dated in May 2009, the Board denied the 
Veteran's claims for service connection for a low back 
condition.  The Veteran appealed the Board's May 2009 
decision to the Court of Appeals for Veterans Claims (the 
Court).  In a November 2009 Order, the Court endorsed a 
November 2009 Joint Motion for Remand (JMR), which vacated 
the May 2009 Board decision.  The claim of entitlement to 
service connection for a low back condition, now returns to 
the Board for compliance with the instructions in the 
November 2009 JMR.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.

2.  The competent medical evidence of record does not reflect 
that the Veteran's current low back condition is 
etiologically related to his service.


CONCLUSION OF LAW

A low back condition was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1110, 5017 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304, 3,307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claim of entitlement to service 
connection, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Prior to the adjudication of the Veteran's claim, a letter 
dated in June 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Veteran 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to his claim.  The letter informed 
the Veteran that additional information or evidence was 
needed to support his service connection claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The June 2004 VCAA letter notified the Veteran of the 
elements of a service connection claim.  Since the Board has 
concluded that the preponderance of the evidence is against 
the Veteran's claim of service connection, any questions as 
to the appropriate disability rating or effective dates to be 
assigned are rendered moot and no further notice is needed.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran's service, VA and private treatment 
records have been obtained, to the extent possible.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The Board notes that the Veteran 
was afforded VA examinations in June 2004 and February 2006 
connection with his claim.  See 38 C.F.R. § 3.159(c)(4).  

Concerning the June 2004 and February 2006 VA examinations, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The reports of June 2004 and February 2006 VA 
examinations reflect that the examiners reviewed the 
Veteran's complete claims file, to include his service 
treatment records, past medical history, recorded his current 
complaints, and conducted an appropriate physical examination 
and rendered appropriate diagnoses and opinions consistent 
with the remainder of the evidence of record.  The Board 
therefore concludes that the examinations are adequate for 
rating purposes.  See 38 C.F.R. § 4.2 (2009).  The Veteran 
and his representative have not contended otherwise.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.	Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

Thus, in order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999)

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
such is manifested to a compensable degree within the initial 
post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2009).

The Veteran contends that his current low back disorder is 
related to his second period of active service.  Although the 
Veteran did not report a specific in-service back injury, he 
contends that his low back pain began while he was stationed 
at Fort Carson when he was packing equipment and that he 
treated the pain by taking over the counter medication.  See 
August 2005 hearing transcript.

Turning to Hickson element (1), medical evidence of a current 
disability, the Board notes that a February 2005 magnetic 
resonance imaging evaluation (MRI) report showed right disc 
protrusion at L5-L5 compromising right L5 nerve sleeve and 
small central herniation at T-12 and L-1.  In September 2005, 
the Veteran underwent a partial hemilaminectomy and 
foraminotomy at L4-L5.  

The Board notes that February 2006 X-rays reflect no 
significant changes since June 2004 with no radiological 
evidence of the Veteran's September 2005 spine surgery.  The 
February 2006 VA examiner provided no current diagnosis 
concerning the Veteran's low back with the exception of 
"muscle pain" noting that the Veteran's X-ray was 
"basically" normal.  

A complete review of the Veteran's claims file reflects that 
the Veteran was diagnosed with scoliosis and radiculopathy 
and clearly suffered from disc protrusion which necessitated 
the September 2005 laminectomy and foraminotomy.  
Accordingly, Hickson element (1) has arguably been 
demonstrated.  

Concerning Hickson element (2), medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury, as noted above, the 
Veteran asserts that his low back pain first occurred during 
his second period of active service while he was stationed at 
Fort Carson.  

The Board initially notes that service records for the first 
period of active service, between August 1994 and December 
1994, are negative for any treatment for or diagnosis of a 
low back disorder or low back pain.

Service records from the Veteran's second period of active 
duty, from February 2003 to December 2003, showed complaints 
of low back pain.  Specifically, in a July 2003 medical 
history report, the Veteran noted mild low back pain.  In an 
August 2003 Medical Board Evaluation Summary, the Veteran 
complained of low back pain, but examination findings were 
normal.  While the Veteran's service records are devoid of 
any treatment for or diagnosis of a low back disorder, the 
Board finds that the Veteran's current assertions of low back 
pain during his second period of service are congruent with 
the competent medical evidence of record.  Although the July 
2003 medical record evidencing the Veteran's low back pain 
specifically stated that such was "related to heavy lifting 
at [his] civilian job", the November 2009 JMR instructed the 
Board that the Veteran is competent to report his in-service 
injury and resulting low back pain.  See a service treatment 
record dated in July 2003.  

In light of the instructions of the November 2009 JMR as well 
as the Veteran's statements and corroborating medical 
evidence contained in the service treatment records that he 
injured his low back during his second period of service, 
Hickson element (2) has been demonstrated.  

In passing, the Board notes that the competent medical 
evidence of record indicates that the Veteran was diagnosed 
with arthralgia in May 2004.  See a May 2004 VA treatment 
record.  While this is falls within the one year presumptive 
period contained in 38 C.F.R. §§ 3.307 and 3.309(a), the 
Board stresses that the May 2004 VA treatment record 
specifically states that the Veteran does NOT have arthritis, 
but was rather suffering from arthralgia related to stress 
caused by his pending divorce and bankruptcy.  As such, the 
presumption contained within 38 C.F.R. §§ 3.307 and 3.309(a) 
is not for application in this case.  

Concerning crucial Hickson element (3), medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability, the Board notes that the only medical 
nexus opinion of record is unfavorable to the Veteran's 
claim.  After a review of the Veteran's complete claims file 
and an interview and clinical testing, the February 2006 VA 
examiner stated:  

"From the past medical history, [the Veteran's] 
radiculopathy most likely started after service not 
during service.  The [medical history] does not 
indicate the neuropathy or herniated disc.  
Therefore, the question from the Regional Office 
regarding the relationship between the service-
connected injury and the herniated disc, the answer 
is most likely no connections between the service-
connected injury and the herniated disc at all."  

See the February 2006 VA examination report.  

There is no contrary medical opinion of record.  The Veteran 
has been accorded ample opportunity to present competent 
medical evidence in support of his claim, but he has failed 
to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is a 
claimant's responsibility to support a claim for VA 
benefits].  The Court has held that "[t]he duty to assist is 
not always a one-way street.  If a Veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).

Finally, although the Veteran has expressed his own opinion 
that he currently suffers from a low back disability which 
was incurred during his service, the Court has held that 
laypersons, such as the Veteran, are not qualified to offer 
an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  The 
Board acknowledges that the Veteran is competent to give 
evidence about what he experiences; for example, he is 
competent to discuss his low back pain, i.e, that he has had 
back pain since service.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  He is not, however, competent to diagnose 
any medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence) see also 38 C.F.R. § 3.159(a)(1) (2009) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  

The Board has placed greater probative value on the February 
2006 examination report.  In that report, the examiner 
considered the Veteran's in-service back injury and pain.  
The only current diagnosis given was essentially residuals of 
a herniated disc which the examiner specifically noted most 
likely had no connection with his in-service back injury.  

Regarding service connection for a back condition other than 
that associated with herniation of the L4-5 disc, the Board 
observes that he has not been diagnosed with any back 
disabiltiy other than his herniated L4-5 disc with 
radiculopathy for which he under surgery in 2005.  


While the Veteran is competent to report back a continuity of 
back pain since service that pain predated the onset of his 
herniated disc, the Board notes that the record does not show 
that he has any current back disability other than his 
herniated disc.  In this regard, pain alone does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  While the Veteran has complained 
of a continuity of back pain since active service, his 
complaints of back pain have not been medical attributed to 
his current herniated disc (which as noted above is not 
related to his military service).  To the extent that he may 
contend that he developed a separate and distinct disability 
manifested by back pain during service, post service records 
(including the February 2006 X-rays) are silent for any 
current back disability other than that associated with his 
herniated disc, which are discussed above, is not 
etiologically related to service.  With evidence of a current 
disability related to his complaints of pain since service, 
service connection based on a continuity of symptomatology 
since service must be denied.  

Accordingly, Hickson element (3) is not satisfied and the 
Veteran's claim fails on that basis.

For the reasons and bases expressed above, the Board has 
concluded that a preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
low back condition.  The benefit sought on appeal is 
accordingly denied.


ORDER

Service connection for low back disability is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


